                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR16-0056-JCC
10                             Plaintiff,                   ORDER
11           v.

12   DANIEL DEREK BROWN,

13                             Defendant.
14

15           This matter comes before the Court on the Government’s motion to dismiss the
16   indictment (Dkt. No. 82). In United States v. Brown, No. 17-30191 (9th Cir. 2019), the Ninth
17   Circuit reversed this Court’s denial of Defendant’s motion to suppress. Thereafter, the Ninth
18   Circuit denied the Government’s petition for panel rehearing (Dkt. No. 82), and issued a mandate
19   reversing the Court’s order (Dkt. No. 83). Pursuant to Federal Rule of Criminal Procedure 48(a),
20   the Government now asks for leave to dismiss all charges against Defendant without prejudice.
21           Pursuant to the Government’s motion and Federal Rule of Criminal Procedure 48(a), the
22   Court DISMISSES all counts in this case without prejudice. The Clerk is DIRECTED to close
23   this case.
24   //
25   //
26   //


     ORDER
     CR16-0056-JCC
     PAGE - 1
 1         DATED this 27th day of July 2019.




                                               A
 2

 3

 4
                                               John C. Coughenour
 5                                             UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR16-0056-JCC
     PAGE - 2
